68 Cal. Rptr. 3d 530 (2007)
171 P.3d 547
KONIG (Ron)
v.
U-HAUL COMPANY OF CALIFORNIA.
No. S149883.
Supreme Court of California.
November 28, 2007.
*531 Transferred to Court of Appeal, Second District, Division Five after hold.
The above-entitled matter is transferred to the Court of Appeal, Second Appellate District, Division Five, with directions to vacate its decision and to reconsider the cause in light of Gentry v. Superior Court (2007) 42 Cal. 4th 443, 64 Cal. Rptr. 3d 773, 165 P.3d 556. (Cal. Rules of Court, rule 8.528(d).)
GEORGE, C.J., KENNARD, BAXTER, WERDEGAR, CHIN, MORENO, and CORRIGAN, JJ., concur.